DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/25/2022.  Claims 1-2, 4, 6-9, 17, 24-27, and 29-30 are pending in the case.  Claims 5 and 28 have been cancelled.  Claims 1 and 24 are independent claims.

Response to Arguments
The claim objection, drawing objection, and 112(f) invocation are respectfully withdrawn.

Applicants argue that “the three-tuple operation in Liao is not a processing instruction, if the claim term, ‘processing instruction,’ is given its ordinary and customary meaning” (page 12).  Examiner respectfully disagrees.  Liao’s tuple is defined as the slot is an operation multi-tuple corresponding to an operation command, e.g., an operation three-tuple <operation object, operation action, operation parameter (optional)>, each slot in the operation three-tuple represents an operation type of an operation element” (paragraph 0051).  When processed, the specified action is performed on the specified object.  Accordingly, Liao’s tuple falls within the broadest reasonable interpretation of a “processing instruction.”

Applicants argue that “execution is not obtaining/fetching an instruction” (page 12).  Examiner agrees.  Liao was cited for obtaining an instruction.  Rapita was cited for the concept of a deadline which is generally applicable to a variety of fundamental computer operations.

Applicants argue that “the combination of Liao and Rapita does not teach or suggest the limitation of obtaining M processing instructions from a memory within a preset time window, with M being an integer larger than 1” (page 13).  Examiner respectfully notes that original claims 5 and 28 did not require “M being an integer larger than 1.”

Examiner’s Note
This Office action relies on CN 106997236 A, published in Chinese on 8/1/2017.  This Office action does not rely on US 2018/0329512 A1.  However, the rejections below cite to the US document as a convenient translation.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 17, 24-27, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Liao (CN 106997236 A, citations to convenient translation US 2018/0329512 A1) in view of Sinha et al. (US 2018/0270290 A1, hereinafter Sinha).

As to independent claim 1, Liao teaches a signal processing device, comprising:
a signal collector circuit configured to collect a signal input by a user (“FIG. 4 shows the flow schematic diagram of the smart eyewear apparatus interacting based on multimodal inputs according to a preferred embodiment of the present disclosure, wherein the smart eyewear apparatus may acquire a scene image by its RGB camera, acquire a gesture image by a depth camera, acquire voice information by a microphone, and acquire touch information by a touch panel,” paragraph 0059 lines 1-8);
an instruction converter circuit configured to convert the signal into a processing instruction (“convert the voice uttered by the user into text to perform a simple semantic analysis and extract verbs, nouns, and pronouns, etc., where the verbs may represent operation actions, and the nouns and pronouns may be directed to operation objects,” paragraph 0059 lines 12-16) and target data according to a target signal instruction conversion model, wherein the target data is processing data of data to be processed (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” paragraph 0059 lines 8-12); and
a processor (“processor,” paragraph 0131 line 7) configured to process the target data according to the processing instruction and a target processing model (“Corresponding devices acquire data of corresponding channels, respectively; and then the information of respective channels is converted into structured data using a trained model; finally, the structured data of respective channels are summarized to make the determination based on the trained operation model, an operation three-tuple is outputted, and then the corresponding operation is executed based on the three-tuple,” paragraph 0059 lines 57-64);
wherein the processor comprises an instruction fetching circuit configured to obtain M processing instructions as part of the processing instruction from a memory (“the structured data of respective channels are summarized to make the determination based on the trained operation model, an operation three-tuple is outputted,” paragraph 0059 lines 60-63), and
wherein the processor further comprises a processing circuit configured to process the target data according to the M processing instructions and the target processing model (“the corresponding operation is executed based on the three-tuple,” paragraph 0059 lines 63-64).
Liao does not appear to expressly teach a circuit configured to obtain M processing instructions as part of the processing instruction from a memory in a preset time window, M being an integer greater than 1.
Sinha teaches a circuit configured to obtain M processing instructions as part of the processing instruction from a memory in a preset time window, M being an integer greater than 1 (“the client computing device periodically polls the proxy server once every configurable time interval to receive a command file with one or more commands to be executed,” page 33 claim 14 – M being the number of commands in the file).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction fetching circuit of Liao to comprise the preset time window of Sinha.  One would have been motivated to make such a combination to ensure acceptable response times.

As to dependent claim 2, the rejection of claim 1 is incorporated.  Liao/Sinha further teaches a device wherein the instruction converter circuit includes:
a first signal recognizer sub-circuit configured to convert the signal into text information through a signal recognition technology (“convert the voice uttered by the user into text,” Liao paragraph 0059 lines 12-13), wherein the signal recognition technology is at least one of following: a voice recognition technology, a semantic understanding technology, an image recognition technology, and a natural language processing technology (“convert the voice uttered by the user into text to perform a simple semantic analysis and extract verbs, nouns, and pronouns, etc., where the verbs may represent operation actions, and the nouns and pronouns may be directed to operation objects,” Liao paragraph 0059 lines 12-16),
a signal text converter sub-circuit configured to convert the text information into the processing instruction through the natural language processing technology (“convert the voice uttered by the user into text to perform a simple semantic analysis and extract verbs, nouns, and pronouns, etc., where the verbs may represent operation actions, and the nouns and pronouns may be directed to operation objects,” Liao paragraph 0059 lines 12-16) and the target signal instruction conversion model (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12), and
a first image recognizer sub-circuit configured to divide the data to be processed (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12) according to a granularity of a semantic area in the processing instruction and the signal recognition technology to obtain the target data (“the natural language interaction manners used by the user may include: a scene including a background and an entity within a current view range,” Liao paragraph 0041 lines 1-4 – note that a background and an entity are different granularities according to Applicants’ specification page 9 lines 21-26);
or wherein the instruction converter circuit includes:
a second signal recognizer sub-circuit configured to convert the signal into the processing instruction according to the signal recognition technology and the target signal instruction conversion model, and
a second data recognizer sub-circuit configured to divide the data to be processed according to the granularity of the semantic area of the image to be processed in the processing instruction to obtain the target data.

As to dependent claim 4, the rejection of claim 1 is incorporated.  Liao/Sinha further teaches a device comprising the memory (“memory,” Liao paragraph 0131 line 11) configured to store the text information, or the processing instruction, or the target data (all three must be stored at least temporarily during execution of claim 1).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Liao/Sinha further teaches a device wherein the instruction converter circuit is configured to implement adaptive training on the signal instruction conversion model to obtain the target signal instruction conversion model (“a model updated by the user based on a rule or model,” Liao paragraph 0095 lines 4-5);
wherein the processor is configured to implement adaptive training on the processing model to obtain the target processing model (“a model updated by the user based on a rule or model,” Liao paragraph 0095 lines 4-5); and
wherein the signal processing device is configured to:
before collecting a signal input by a user (“a training model executed in the step S112 [sic] may be pre-defined or pre-trained,” Liao paragraph 0095 lines 1-2), implement adaptive training on the signal instruction conversion model to obtain the target signal instruction conversion model (“a model updated by the user based on a rule or model,” Liao paragraph 0095 lines 4-5); and
implement adaptive training on the processing model to obtain the target processing model (“a model updated by the user based on a rule or model,” Liao paragraph 0095 lines 4-5).

As to dependent claim 17, the rejection of claim 1 is incorporated.  Liao/Sinha further teaches a device wherein the instruction converter circuit further includes: an interactive module configured to send interactive information to users (“prompting the user a to-be-selected stage for an operation object,” Liao paragraph 0077 lines 6-7, where the prompting module falls under the broadest reasonable interpretation of “interactive module” as consistent with Applicants’ specification), receive users’ feedback information (“the user utters a voice ‘TV’ to the microphone, or his gesture points to a ‘TV’ entity in a real scene within a current view range, or selects, using a touch device, a ‘TV’ entity in the real scene in a selected view range, etc.; for another example, in the to-be-selected stage of the user for an operation action, a voice input ‘turn on,’ a gesture input with a ‘turn on’ implication, and a touch input with a ‘turn on’ implication, etc., are input,” Liao paragraph 0077 lines 7-14), and generate a corresponding instruction based on the feedback information (“Corresponding devices acquire data of corresponding channels, respectively; and then the information of respective channels is converted into structured data using a trained model; finally, the structured data of respective channels are summarized to make the determination based on the trained operation model, an operation three-tuple is outputted, and then the corresponding operation is executed based on the three-tuple,” Liao paragraph 0059 lines 57-64).

As to independent claim 24, Liao teaches a signal processing method, comprising:
collecting a signal input by a user (“FIG. 4 shows the flow schematic diagram of the smart eyewear apparatus interacting based on multimodal inputs according to a preferred embodiment of the present disclosure, wherein the smart eyewear apparatus may … acquire a gesture image by a depth camera, acquire voice information by a microphone, and acquire touch information by a touch panel,” paragraph 0059 lines 1-8);
collecting an input signal (“FIG. 4 shows the flow schematic diagram of the smart eyewear apparatus interacting based on multimodal inputs according to a preferred embodiment of the present disclosure, wherein the smart eyewear apparatus may acquire a scene image by its RGB camera,” paragraph 0059 lines 1-5);
converting the signal into a processing instruction (“convert the voice uttered by the user into text to perform a simple semantic analysis and extract verbs, nouns, and pronouns, etc., where the verbs may represent operation actions, and the nouns and pronouns may be directed to operation objects,” paragraph 0059 lines 12-16) and target data according to a target signal instruction conversion model, wherein the target data is part of data of data to be processed (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” paragraph 0059 lines 8-12); and
processing the target data according to the processing instruction and a target processing model (“Corresponding devices acquire data of corresponding channels, respectively; and then the information of respective channels is converted into structured data using a trained model; finally, the structured data of respective channels are summarized to make the determination based on the trained operation model, an operation three-tuple is outputted, and then the corresponding operation is executed based on the three-tuple,” paragraph 0059 lines 57-64);
wherein the signal processing method further comprises: obtaining M processing instructions as a part of the processing instruction from a memory; and
processing the target data according to the M processing instructions and the target processing model.
Liao does not appear to expressly teach a method comprising obtaining M processing instructions as part of the processing instruction from a memory in a preset time window, M being an integer greater than 1.
Sinha teaches a method comprising obtaining M processing instructions as part of the processing instruction from a memory in a preset time window, M being an integer greater than 1 (“the client computing device periodically polls the proxy server once every configurable time interval to receive a command file with one or more commands to be executed,” page 33 claim 14 – M being the number of commands in the file).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction fetching circuit of Liao to comprise the preset time window of Sinha.  One would have been motivated to make such a combination to ensure acceptable response times.

As to dependent claim 25, the rejection of claim 24 is incorporated.  Liao/Sinha further teaches a method wherein the converting the signal into a processing instruction and target data according to the target signal instruction conversion model includes:
converting the signal into text information through a signal recognition technology, wherein the signal recognition technology is at least one of the following: a voice recognition technology, a semantic understanding technology, an image recognition technology, and a natural language processing technology (“convert the voice uttered by the user into text to perform a simple semantic analysis and extract verbs, nouns, and pronouns, etc., where the verbs may represent operation actions, and the nouns and pronouns may be directed to operation objects,” Liao paragraph 0059 lines 12-16),
converting the text information into the processing instruction through the natural language processing technology (“convert the voice uttered by the user into text to perform a simple semantic analysis and extract verbs, nouns, and pronouns, etc., where the verbs may represent operation actions, and the nouns and pronouns may be directed to operation objects,” Liao paragraph 0059 lines 12-16) and the target signal instruction conversion model (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12), and
dividing the data to be processed into areas (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12) according to a granularity of the semantic area in the processing instruction and the image recognition technology to obtain the target data (“the natural language interaction manners used by the user may include: a scene including a background and an entity within a current view range,” Liao paragraph 0041 lines 1-4 – note that a background and an entity are different granularities according to Applicants’ specification page 9 lines 21-26).

As to dependent claim 26, the rejection of claim 24 is incorporated.  Liao/Sinha further teaches a method wherein the converting the signal into a processing instruction and target data according to the target signal instruction conversion model includes:
converting the signal into the processing instruction according to the signal recognition technology (“convert the voice uttered by the user into text,” paragraph 0059 lines 12-13) and the target signal instruction conversion model (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12), and
dividing the data to be processed into areas (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12) according to the granularity of the semantic area in the processing instruction in the processing instruction and the image recognition technology to obtain the target data (“the natural language interaction manners used by the user may include: a scene including a background and an entity within a current view range,” Liao paragraph 0041 lines 1-4 – note that a background and an entity are different granularities according to Applicants’ specification page 9 lines 21-26).

As to dependent claim 27, the rejection of claim 24 is incorporated.  Liao/Sinha further teaches a method comprising storing the text information, or the processing instruction, or the target data (all three must be stored at least temporarily during execution of claim 24).

As to dependent claim 30, the rejection of claim 24 is incorporated.  Liao/Sinha further teaches a method comprising implementing adaptive training on the signal instruction conversion model to obtain the target signal instruction conversion model (“a model updated by the user based on a rule or model,” Liao paragraph 0095 lines 4-5).

Claims 6 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Liao in view of Sinha and Cooper et al., “Redundancy Elimination Revisited,” PACT’08, October 25–29, 2008, Toronto, Ontario, Canada, https://dl.acm.org/doi/10.1145/1454115.1454120, hereinafter Cooper).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Liao/Sinha does not appear to expressly teach a device wherein the processing module is configured to delete processing instructions with identical functions from the M processing instructions to obtain N processing instruction, wherein N is an integer smaller than M.
Cooper teaches a device wherein the processing module is configured to delete processing instructions with identical functions from the M processing instructions to obtain N processing instruction, wherein N is an integer smaller than M (“This work proposes and evaluates improvements to previously known algorithms for redundancy elimination,” page 1 section “Abstract” paragraph 1 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of Liao/Sinha to comprise the deleting of Cooper.  One would have been motivated to make such a combination to improve performance (“removal of these kinds of redundancies can improve runtime performance significantly,” Cooper page 10 section “8. Conclusions” paragraph 1 lines 6-7).

As to dependent claim 29, the rejection of claim 24 is incorporated.
Liao/Sinha does not appear to expressly teach a method wherein the processing the target data according to the M processing instructions and the target processing model includes deleting processing instructions with identical functions from the M processing instructions to obtain N processing instruction, wherein N is an integer smaller than M.
Cooper teaches a method wherein the processing the target data according to the M processing instructions and the target processing model includes deleting processing instructions with identical functions from the M processing instructions to obtain N processing instruction, wherein N is an integer smaller than M (“This work proposes and evaluates improvements to previously known algorithms for redundancy elimination,” page 1 section “Abstract” paragraph 1 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of Liao/Sinha to comprise the deleting of Cooper.  One would have been motivated to make such a combination to improve performance (“removal of these kinds of redundancies can improve runtime performance significantly,” Cooper page 10 section “8. Conclusions” paragraph 1 lines 6-7).

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Liao in view of Sinha and Iqbal (“Using Feature Weights to Improve Performance of Neural Networks,” 25 January 2011, https://arxiv.org/abs/1101.4918).

As to dependent claim 8, the rejection of claim 7 is incorporated.  Liao/Sinha further teaches a device
wherein the instruction converter circuit is further configured to:
convert the signal into a prediction instruction according to the signal instruction conversion model (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12),
wherein the processor is further configured to:
process the data to be processed according to the processing model to obtain prediction data (“Corresponding devices acquire data of corresponding channels, respectively; and then the information of respective channels is converted into structured data using a trained model; finally, the structured data of respective channels are summarized to make the determination based on the trained operation model, an operation three-tuple is outputted, and then the corresponding operation is executed based on the three-tuple,” Liao paragraph 0059 lines 57-64),
wherein the signal processing device is configured to:
convert the voice signal into a prediction instruction according to the signal instruction conversion model (“convert the voice uttered by the user into text to perform a simple semantic analysis and extract verbs, nouns, and pronouns, etc., where the verbs may represent operation actions, and the nouns and pronouns may be directed to operation objects,” Liao paragraph 0059 lines 12-16); and
wherein the signal processing device is further configured to:
process the data to be processed according to the processing model to obtain prediction data (“Corresponding devices acquire data of corresponding channels, respectively; and then the information of respective channels is converted into structured data using a trained model; finally, the structured data of respective channels are summarized to make the determination based on the trained operation model, an operation three-tuple is outputted, and then the corresponding operation is executed based on the three-tuple,” Liao paragraph 0059 lines 57-64).
Liao/Sinha does not appear to expressly teach a device
wherein the instruction converter circuit is further configured to:
determine a correlation coefficient between the prediction instruction and a corresponding instruction set of the prediction instruction, and
optimize the signal instruction conversion model according to the correlation coefficient between the prediction instruction and the corresponding instruction set of the prediction instruction to obtain the target signal instruction conversion model;
wherein the processor is further configured to:
determine a correlation coefficient between the prediction data and corresponding training data of the prediction data, and
optimize the processing model according to the correlation coefficient between the prediction data and the corresponding training data of the prediction data to obtain the target processing model;
wherein the signal processing device is configured to:
determine a correlation coefficient between the prediction instruction and a corresponding instruction set of the prediction instruction, and
optimize the signal instruction conversion model according to the correlation coefficient between the prediction instruction and the corresponding instruction set of the prediction instruction to obtain the target signal instruction conversion model; and
wherein the signal processing device is further configured to:
determine a correlation coefficient between the prediction data and corresponding training data of the prediction data, and
optimize the processing model according to the correlation coefficient between the prediction data and the corresponding target image to obtain the target processing model.
Iqbal teaches a device wherein each neural network model is configured to:
determine a correlation coefficient between the prediction and corresponding training [set] of the prediction (“The learned model L will have an output for each instance in the dataset from which correlation coefficient can be generated. Feature Importance is the target correlation value we want the learned model to have over the training set,” page 2 right column paragraph 4 lines 2-6), and
optimize the model according to the correlation coefficient between the prediction and the corresponding target to obtain the target model (“Our algorithm works by changing the error function of MLPs to minimize correlation error as well,” page 3 left column paragraph 4 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural networks of Liao/Sinha to comprise the refinement of Iqbal.  One would have been motivated to make such a combination to improve prediction accuracy.

As to dependent claim 9, the rejection of claim 1 is incorporated.  Liao/Sinha further teaches a device comprising:
a trainer circuit (“a training model executed in the step S112 [sic] may be pre-defined or pre-trained,” Liao paragraph 0095 lines 1-2, where the training model falls under the broadest reasonable interpretation of “trainer” as consistent with Applicants’ specification) configured to convert the signal into a prediction instruction according to the instruction conversion model (“recognizes, from a scene image, all operable objects (e.g., a TV, a curtain, a lamp and the like in a living room) in the scene image of the current view angle, where an object library is formed by names of the objects as a set of operable objects,” Liao paragraph 0059 lines 8-12), and
wherein the trainer circuit is further configured to:
process the data to be processed according to the processing model to obtain prediction data (“Corresponding devices acquire data of corresponding channels, respectively; and then the information of respective channels is converted into structured data using a trained model; finally, the structured data of respective channels are summarized to make the determination based on the trained operation model, an operation three-tuple is outputted, and then the corresponding operation is executed based on the three-tuple,” Liao paragraph 0059 lines 57-64).
Liao/Sinha does not appear to expressly teach a device comprising:
a trainer circuit configured to determine a correlation coefficient between the prediction instruction and a corresponding instruction set of the prediction instruction, and optimize the signal instruction conversion model according to the correlation coefficient between the prediction instruction and the corresponding instruction set of the prediction instruction to obtain the target signal instruction conversion model; and
wherein the trainer circuit is further configured to:
determine a correlation coefficient between the prediction data and corresponding training data of the prediction data, and
optimize the processing model according to the correlation coefficient between the prediction data and the corresponding training data of the prediction data to obtain the target processing model.
Iqbal teaches a device wherein each neural network model is configured to:
determine a correlation coefficient between the prediction and corresponding training [set] of the prediction (“The learned model L will have an output for each instance in the dataset from which correlation coefficient can be generated. Feature Importance is the target correlation value we want the learned model to have over the training set,” page 2 right column paragraph 4 lines 2-6), and
optimize the model according to the correlation coefficient between the prediction and the corresponding target to obtain the target model (“Our algorithm works by changing the error function of MLPs to minimize correlation error as well,” page 3 left column paragraph 4 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural networks of Liao/Sinha to comprise the refinement of Iqbal.  One would have been motivated to make such a combination to improve prediction accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2020/0126555 A1 disclosing signal conversion
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicants’ amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145